DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen in view of Da Silva.  Kremen discloses in the Figures and specification a method and system for tracking nutritional consumption comprising the steps of providing a digital entity (see e.g. paragraphs [0014-15]), transmitting a goal to a the entity (paragraph [0045]), recognizing at least one food item consumed by the user and determining nutrient information of the food item (paragraph [0046]), and releasing a reward to the device in response to a user goal being met (paragraph .
With respect to claims 4, 12 and 20, Kremen discloses at paragraphs [0019] and [0033] that various content related to the user is configured to be shared with other users over a network, and further discloses at paragraph [0047] that the user is enabled to earn various rewards including badges for achieving certain goals, such rewards in some cases being awarded for competition with other others and thus inherently shared .

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen in view of Da Silva, and further in view of Schoen. Kremen as viewed in combination with Da Silva discloses or suggests the claim limitations with the exception of the steps of providing options for a moderator to approve or create a dietary goal to be transmitted to a user. Schoen discloses in the specification (see e.g. paragraphs [0017-0020]) a method and system for generating eating recommendations whereby a moderator (described in Schoen as a coach) is enabled to create eating plans for a user and transmit them to the user. Paragraph [0028] further discusses an interactive feature whereby the coach and user can interact and discuss the plan. One of ordinary skill would understand that this disclosure, in combination with the disclosure at paragraph [0025] that the user has an option to request the system to determine whether an alternate food item is acceptable within the plan, suggests a step whereby the moderator approves a received dietary goal recommendation. It would have been obvious to one of ordinary skill in the art to modify the teachings of Kremen as viewed in combination with Da Silva by providing a step of approving or generating a food recommendation by a moderator as recited for the purpose of providing a more personalized nutritional recommendation system.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen in view of Da Silva, and further in view of Boren. Kremen as viewed in combination with Da Silva discloses or suggests the claim limitations with the exception of the steps of retrieving a nutritional guideline associated with a population having a common characteristic with the patient, comparing the guideline to a user’s personal history, and generating a recommendation in response to the comparison. These steps are suggested by Borel, which teaches in paragraph [0036] the generation of a user profile based on various factors including the user’s age and gender to generate eating recommendations. In basing those recommendations in part on the user’s age and gender, the system inherently is using baseline guidelines for people of those populations in generating personalized recommendations. The recited steps would thus have been obvious to one of ordinary skill in the art for the purpose of taking a user’s membership in a certain population into account when generating eating recommendations.

Claims 5, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen in view of Da Silva, and further in view of Sales. Kremen as viewed in combination with Da Silva discloses or suggests the limitations of claims 5 and 13 with the provision of a cognitive component having visual recognition for receiving information about a food item as recited. However, this feature is known in the art, as taught for example by Sales (see paragraphs [0039-40]), and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for .

Claims 6, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen in view of Da Silva, and further in view of Radecka. Kremen as viewed in combination with Da Silva discloses or suggests the claim limitations with the exception of the step of recording a status of the user’s dietary goal as recited. However this step is known in the art, as taught for example by Radecka (see paragraphs [0009] and [0131-0132], and would have been obvious to one of ordinary skill in the art for the purpose of tracking and monitoring a user’s progress toward a goal. With respect to claims 8 and 16, Radecka further discloses a step of providing a recommendation to a user in response to the recorded status.

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.
Regarding the amendment to claims 1 and 9, the newly added language does not further limit the structure the invention or a discrete method step, but rather is 
Regarding the amendment to claim 17, receiving feedback from a user and generating training data from the feedback is well-known in the art. Kremen discloses examples of these steps, at paragraph [0022] (user can customize recipes, and the "training plan" is based on that feedback" and [0042] (user provides feedback in a health diary, including information pertaining to the user's food intake, exercise, activity level, weight etc.).
Applicant is also advised that a feature of the digital avatar reflecting weekly mid-term events and monthly major events", as argued on page 19 of applicant's response of October 12, 2021, does not appear in the amended claims.  Even if the language had been added to the claims it would not be sufficient to overcome the rejection, as it is again directed to an appearance of a digital avatar and thus non-functional descriptive material as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/KURT FERNSTROM/
Primary Examiner, Art Unit 3715                                                                                                                                                                                             

November 15, 2021